Stockton, J.
— We see no valid objection to the proceedings had in the district court; so far as they are brought to our notice, they appear- to have been regular. If there was any irregularity, the appellant has failed to show it by the record. It is assigned for error that the court permitted testimony to be introduced to contradict the record, and admitted testimony outside of the record. Tet there is nothing to show these facts, nor to show what the testimony was, if any such was introduced. If there was any irregularity in entering judgment in vacation, it is a sufficient answer to the objection, that the record shows that the cause was submitted upon the record and evidence, to be decided in vacation. It will not be assumed by us, that this was done except by consent.
It is objected farther, that the court erred in refusing to defendant a bill of exceptions upon overruling his demurrer, and upon the rendition of final judgment. An affidavit of counsel is filed in the cause, with a view of calling the attention of this coart to the subject, which states that bills of exception were prepared and placed in the hands of the court, in anticipation of its decision, with the request that they might be signed and made part of the record, if the decision was adverse to the defendant. If the court refused to allow proper exceptions to any of its decisions, and if there was any error in such refusal, it was error without prejudice. Eill of exceptions to the decision on the demurrer, and to the judgment against defendant, were not what his cause required. These were already *76as much a part of the record as any bill of exceptions could have made them.
The issue joined between the parties, was upon the plea of nul Uel record, and upon the facts alleged in the writ of scire facias. What evidence was given by the parties, in support of the issues on either side, is not made to appear. A bill of exceptions, showing this improper testimony, if any such was introduced, as alleged, was the proper mode of bringing the matter to the notice of this court. We cannot presume that any improper testimony was introduced. It is not pretended that defendant did not have an opportunity to except to improper testimony, or that the court refused to sign and allow all proper exceptions to its admission.
Judgment affirmed.